DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 6/7/2022.
Claims 1-12, 14-18, 23-27 are pending.
Claims 25-27 have been added by amendment in response of 6/7/2022.
Claims 1, 10, 24 were amended..
Applicant's election with traverse of group I, 3 electrodes, inactive RNP, Cas9 Type II, graphene, PBA in the reply filed on the response is acknowledged.  The traversal is on the ground(s) that response argues that the CPC groups are similar.  This argument has been thoroughly reviewed but is not considered persuasive as the product can be used in a different method, such as genetic engineering.  Thus searching the product will not inherently provide art on the method and thus searching both would place a serious search burden on the office. 
Claims 4, 6, 8, 13, 14, 17-19, 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2021.
Claims 1-3, 5, 7, 9-12, 15-16, 20-21, 23-27 are being examined.
The previous objection to the claims has been withdrawn in view of the amendment.
The previous art rejections have been withdrawn in view of the amendment.
The ODP rejections have been withdrawn in view of the amendment.
Priority
	The instant application was filed 08/06/2018 and claims priority from provisional application 62597806, filed 12/12/2017 and claims priority from provisional application 62541100, filed 08/04/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9-12, 15-16, 20-21, 23-27  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
Claim 1 has been amended to require, “a linker molecule having a first moiety conjugated to the substrate surface via non- covalent interaction; a ribonucleoprotein (RNP) conjugated to a second moiety of the linker molecule via covalent bonding, wherein the RNP is immobilized to the substrate surface via the linker molecule.”  Thus the claim encompasses any linker molecule and any RNP.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
Claim 24 has been amended to recite, “a linker molecule having a first moiety conjugated to the substrate surface via non- covalent interaction; and an immobilized RNP-gRNA probe that includes a ribonucleoprotein (RNP) conjugated to a second moiety of the linker molecule via covalent bonding.”    Thus the claim encompasses any linker molecule and any RNP.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
Claim 27 has been added by amendment and recites, “a linker molecule having a first moiety conjugated to the substrate surface; and an RNP-gRNA probe immobilized to the substrate surface via the linker molecule, the RNP-gRNA probe including a ribonucleoprotein (RNP) comprising inactive Cas9 protein coupled to a second moiety of the linker molecule via a carbodiimide bond, wherein the carbodiimide bond joins the linker molecule at the RuvC domain of the Cas9 protein.” Thus the claim encompasses any linker molecule.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
The response asserts support for the amendments can be found in paragraph 0052 and 0073.  The teachings of 0052 are limited to a CRISPR-Chip  constructed by use of a molecular linker PBA (1-pyrenbutanoic acid) to non-covalently anchor to a graphene substrate. The PBA is linked to the dCas9 by is activated such that it will covalently bind a primary amine of the RuvC domain of Cas9 using carbodiimide crosslinking chemistry.   Paragraph 0073 merely teaches how the RuvC domain was identified as a target site for carbodiimide crosslinking chemistry. Thus the amendment to the claim  to any RNP, any linker, any first binding moiety, and any second moiety is broader than the single species of PBA with a first binding moiety to the π orbitals of graphene and to the RuvC domain of Cas9 via a primary amine of the RuvC domain of Cas9 using carbodiimide crosslinking chemistry.  Thus the amendment has introduced new matter as it has broaden the scope of the claims relative to the specification as originally filed.
Written description
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming :

Claim 1 has been amended to require, “a linker molecule having a first moiety conjugated to the substrate surface via non- covalent interaction; a ribonucleoprotein (RNP) conjugated to a second moiety of the linker molecule via covalent bonding, wherein the RNP is immobilized to the substrate surface via the linker molecule.”  Thus the claim encompasses any linker molecule and any RNP.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
Claim 24 has been amended to recite, “a linker molecule having a first moiety conjugated to the substrate surface via non- covalent interaction; and an immobilized RNP-gRNA probe that includes a ribonucleoprotein (RNP) conjugated to a second moiety of the linker molecule via covalent bonding.”    Thus the claim encompasses any linker molecule and any RNP.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
Claim 27 has been added by amendment and recites, “a linker molecule having a first moiety conjugated to the substrate surface; and an RNP-gRNA probe immobilized to the substrate surface via the linker molecule, the RNP-gRNA probe including a ribonucleoprotein (RNP) comprising inactive Cas9 protein coupled to a second moiety of the linker molecule via a carbodiimide bond, wherein the carbodiimide bond joins the linker molecule at the RuvC domain of the Cas9 protein.” Thus the claim encompasses any linker molecule.  Further the claim encompasses any linker with any first moiety conjugated by any non-covalent interaction  to the solid support and any second moiety conjugated to any RNP by any covalent bonding.
Thus the claims encompass a genus of linker molecules that allow for the conjugation of any RNP (or Cas9 claim 27) to any substrate surface by any non-covalent interaction by any first moiety with a second moiety covalently attaching to the RNP.  Thus the claim is to a genus of linkers, first moiety, second moiety relative to any RNP and any substrate surface.
The specification teaches in 0052 a CRISPR-Chip  constructed by use of a molecular linker PBA (1-pyrenbutanoic acid) to non-covalently anchor to a graphene substrate. The PBA is linked to the dCas9 by is activated such that it will covalently bind a primary amine of the RuvC domain of Cas9 using carbodiimide crosslinking chemistry.  Thus while the claims encompass a genus of linkers, first moiety, second moiety relative to any RNP and any substrate surface, the specification provides a single species.
Review of the specification failed to reveal relevant identifying characteristics, such as complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.  Thus the claims lack adequate written description.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-12, 15-16, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen (Chem. Soc. Rev., 2010, 39, 1747–1763),  Pardee (cell (2016) volume 165, pages 1255-1266),  Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105), Teker (NanoBiotechnology (2005) pages 171-182),  Sethuraman (POTENTIAL APPLICATIONS OF CARBON NANOTUBES IN BIOENGINEERING( Biolelectric Engineering (2004)  volume two, pages 51-68).
 The art as exemplified below demonstrates electro chemical biosensor were known in the prior art.  The art demonstrates electrochemical affinity sensors were known in the art for the detection of biomolecules by binding event which converts the electrical response.  The art demonstrates the use of 2 or 3 electrodes for electrochemical detection was known.  The art demonstrates linking of affinity reagents to an electrode was known.    The art as exemplified below demonstrates that RNP include Cas9 type II, active and inactive were known as well as their use in biosensors.  Thus the claims as presented merely provide a combination of known reagents to examine binding or cleavage of Cas9 by a biosensor.
Ronkainen provides a review article on electrochemical biosensors (title, abstract).  Ronkainen teaches, “Electrochemical biosensors, a subclass of chemical sensors, combine the sensitivity, as indicated by low detection limits, of electrochemical transducers with the high specificity of biological recognition processes. These devices contain a biological recognition element (enzymes, proteins, antibodies, nucleic acids, cells, tissues or receptors) that selectively reacts with the target analyte and produces an electrical signal that is related to the concentration of the analyte being studied. Electrochemical biosensors can be divided into two main categories based on the nature of the biological recognition process i.e. biocatalytic devices and affinity sensors.” (page 1747, 1st column-2nd column).  In 1.1.2 Ronkainen provides a review of affinity sensors with their strong binding of biomolecules including DNA hybridization.  Ronkainen teaches, “Nucleic acids are now becoming of greater importance as the biorecognition agent in sensors since a recent rapid expansion in knowledge of their structure and how to manipulate them.1 DNA affinity probes are typically used in medical diagnostics to detect cancers, viral infections, and genetic diseases.1 Affinity biosensors will be described in more detail in Section 3.” (page 1749, 2nd column end of section 1.1.2. )
Ronkainen teaches, “Electrochemical sensors are part of an electrochemical cell that consists of either three electrodes or two electrodes.” (page 1750, 1st column, 1st paragraph).
Ronkainen teaches commercially available electrochemical sensor in which nucleic acids and attached to an electrode (figure 10).  Ronkainen teaches enzymes attached or linked to a gold electrode (figure 7).  
Ronkainen does not specifically teach use of an RNP or active or inactive Cas9 protein to examine activity.
However, Pardee teaches in figure 5 the use of Cas9 to detect single base pair differences in Zika virus by an electronic means.

    PNG
    media_image1.png
    816
    709
    media_image1.png
    Greyscale

Chylinski teaches, “Given their simplicity and potential for easy RNA programming, type II is the best candidate of all CRISPR-Cas systems for exploitation in genetic engineering. It has been shown that the dual-tracrRNA:crRNA can be replaced with a single guide RNA that combines the two RNA molecules, eliminating the maturation steps required for RNA-programmable Cas9 activation (33). Thus, a variety of guide RNAs can be designed to direct the Cas9 endonuclease for site-specific DNA cleavage and further genetic manipulations such as gene editing, insertion or deletions
(32,33). The easy conversion of Cas9 into a nickase was utilized to facilitate homology directed repair in mammalian genomes with reduced mutagenic activity and reported increased specificity (42–45). Furthermore, the DNA-binding capacity of a catalytically inactive Cas9 mutant can be exploited to engineer diverse RNA-programmable devices that can be used to mediate transcriptional silencing or activation, or as DNA  modification tools (32,33,46–51). The unprecedented versatility in alternatives of genome engineering and modulation of gene expression makes RNA programmable Cas9 a unique technology in molecular biology. At the time of this writing, systems for eukaryotic gene targeting using type II CRISPR-Cas systems have been developed for human cells (22,42,45,52,53), monkey (54), pig (55), mice (56,57), zebrafish (58), Drosophila (59), yeast (60), plants (61,62) and Caenorhabditis elegans (63), as well as bacteria (64). The successful, rapid application of sequence specific RNA-programmable Cas9 for genome editing in a broad variety of cells and organisms demonstrates the power of the system that upon further refinement could supersede such popular genome engineering tools as zinc finger nucleases and Transcription Activator-Like Effector Nucleases (TALENs) (65,66). Given the high potential of RNA-guided Cas9 as a tool for genome manipulation, the diversity of the type II CRISPR-Cas systems across bacterial genomes is of special interest. We recently demonstrated high variability among Cas9, dual-RNA structure and PAM sequences (22,31). In addition, we characterized functional exchangeability among dual-RNA and Cas9 orthologs according to their phylogenetically defined co-evolution (31). Thus, the collection of bacterial dual-RNA–Cas9 complexes associated with diverse specific PAM sequences broadens the functional capabilities of the toolbox for multiplex engineering. Here we present an update on comparative genomics and phylogenetic analysis of type II CRISPR-Cas systems and develop a hypothesis on the origin and evolution of all major components of these systems.” (page 6095, 2nd column -6094).
	Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use multiple active or inactive Cas9 type II including guide RNA in multiple biosensor with multiple electrodes which are modculeated conductively upon binding of Cas9 to a nucleic acid.  The artisan would be motivated to examine site specific cleavage, off-site cleave and or other genetic manipulations known to occur via the Cas9 type II system using different guide strands on different electrodes.  The artisan would have a reasonable expectation of success as the artisan is substituting one affinity reagent for another for use in an electrochemical biosensor as taught by   Ronkainen.
Ronkainen,  Pardee and Chylinksi teach a biosensor apparatus with 3 electrodes.
Ronkainen,  Pardee and Chylinksi does not specifically teach the use of graphene as a substrate or a PBA  linker to graphene.
However, Teker provides a review article on the functionalization of carbon nanontubes (CNT) for electronic devices that can be biosensors (abstract).  Teker teaches CNT can be made of graphene (171, 1st column, 1st paragraph).  Teker teaches, “A variety of proteins, such as streptavidin, ferritin,biotinyl-3,6-dioxaoctanediamine, have been immobilized on SWNTs that were functionalized by 1-pyrene butanoic acid succinimidyl ester. The pyrenel group irreversibly adsorbs onto the hydrophobic surfaces of SWNTs through a π–π interaction, and the succinimidyl ester group reacts with amine groups on lysine residues of proteins to form amide bonds.” (page 174, 1st column, 1st full paragraph).  
Sethuraman teaches, “The use of bi-functional molecules like 1-pyrene butanoic
acid, succinimidyl ester as a crosslinker between the nanotube and the protein has been investigated. The pyrenyl group of this compound reacts strongly with the graphite plane via π-stacking( overlap of π bonds between aromatic side chains). Attachment by π -stacking preserves both the structure and the electronic properties of nanotubes. The ester part of this compound binds to the amine group, thus acting as a bridge between the protein and the CNT. Chen et al.4 have carried out functionalization by incubating CNT samples in a solution of 1-pyrene butanoic acid, succinimidyl ester.” (page 56, last full paragraph)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the graphene substrate for the gold substrate of Lou.  The artisan would be motivated as Teker suggests the use of PBA to attach biomolecules including proteins to NCT for biosensing .  The artisan would have a reasonable expectation of success as the artisan is substituting one substrate and linker for  another art accepted one substrate and linker for biosensing.
	With regards to claims 2, 3, 5, Chylinksi teaches active and inactive Cas9 proteins.
With regards to claims 7, 12 , Ronkainen teaches enzymes attached or linked to a gold electrode (figure 7)..
With regards to claims 9-10, Ronkainen teaches, “Field effect transistors have been adapted to chemical sensors (ChemFETs) by incorporation into an electrochemical cell.37,38 They can also be made into biosensors by coating the sensing surface with a biological agent such as described above for penicillin.39 The light addressable potentiometric sensor (LAPS) determines the surface potential optically by means of the photovoltaic effect.40 The LAPS can also be used as a biosensor by adding a biological element to its surface, such as an oligonucleotide.41” (page 1752, 1st column, top).
With regards to claim 16, Ronkainen teaches detection of voltammetry/amperometry (1.2.1).
Response to Arguments
The response traverses the rejection conceding that Ronkainen teaches affinity biosensor with a sensing element on a substrate, but does not teach how the sensing element is attached.  The response continues providing arguments with respect to Ronkainen to DNA hybridization.  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of Pardee,  Chylinkski, Teker,  Sethuraman.
The response continues to argue the combination does not cure the deficiencies of   Ronkainen’  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of Teker,  Sethuraman.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen (Chem. Soc. Rev., 2010, 39, 1747–1763),  Pardee (cell (2016) volume 165, pages 1255-1266),  Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105), Teker (NanoBiotechnology (2005) pages 171-182),  Sethuraman (POTENTIAL APPLICATIONS OF CARBON NANOTUBES IN BIOENGINEERING( Biolelectric Engineering (2004)  volume two, pages 51-68) as applied to claims 1-3, 5, 7-12, 15-16, 20-24   above, and further in view of Katz (ChemPhysChem 2004, 5, 1084-1104).
Pardee,  Chylinkski, Teker,  Sethuraman teach a biosensor apparatus with 3 electrodes.
Pardee,  Chylinkski, Teker,  Sethuraman do not specifically teach the use of carbodiimide linkage.
However, Katz teaches functionalization of carboxylic such as on PBA for attachment to proteins via carbodiimide linkage (page 1090, bottom01091, 1st column top). 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to functionalize the RNP taught by Pardee,  Chylinkski, Teker,  Sethuraman with a carbodiimide linkage.  The artisan would be motivates as Katz teaches functionalization of a protein via carbodiimide coupling was a known and art accepted way to attach proteins to CNT or garaphene.    The artisan would have a reasonable expectation of success as the artisan is substituting one electrode from another art accepted electrode with improved characteristics.
Response to Arguments
This is a new ground of rejection necessitated by amendment..
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634